DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
 2.	The Office action is in response to the patent application filed on April 2, 2019.  The application contains 19 claims.  Claims 1-19 are directed to a method, and a system for negotiating encryption responsibilities between an encryption capable controller and a self-encrypting drive.  Claims 1-19 are pending.

 Claim Rejections - 35 USC § 112
3.	Claims 1-11, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:
Referring to claims 1, 17:
	Claim 1 recites:
	“implementing the first encryption protocol or the second encryption protocol based on comparing a first total score of the first encryption protocol and a second total score of the second encryption protocol, wherein the first total score and the second total score include a score for each criterion of a plurality of criteria which include: a strength of each encryption protocol, a topology of the system, a federal information processing standard certification status, a virtualization support, a multi-key support, a multi-band support, and an enterprise key management server support; and 
           encrypting the storage transactions using the implemented encryption protocol.”
	The specification discloses:
	“The method tallies each of the scores to determine a total score for each of the encryption modes, wherein the total score is a summation of the score of each of The encryption mode with the highest total score may be selected.  The method then proceeds to block 530, wherein the encryption is enabled for the information handling system and to use the selected encryption mode.” (see specification, [0063]).
	Therefore, Claim 1 omits the step of selecting the encryption protocol with the highest total score, based on comparing the total score of the first encryption protocol and the total score of the second encryption protocol.  Therefore, Claim 1 is rejected as being incomplete for omitting essential steps. 
	Claim 17 recites the similar limitations as Claim 1, and is therefore rejected based on the same rationale.
Referring to claims 2-11, 18-19:
	Claims 2-11, and 18-19 are dependent from their respective independent Claims 1, and 17, and are therefore rejected based on the same rationale.
 
Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 12-16  are rejected under 35 U.S.C. 103 as being unpatentable over Einola et al. (U.S. 7,31,046 b1), hereinafter “Einola”, in view of Kawamura et al. (U.S. 2017/0179978 A1), hereinafter “Kawamura”, in view of Sharifi Mehr (U.S. 9,888,037 B1), hereinafter “Sharifi”, further in view of Redlich et al. (U.S. 2009/0254572 A1), hereinafter “Redlich”.
Referring to claim 12:
	i.	Einola teaches:
A system comprising:  
The first core network [i.e., the network device ]’, line 65 ‘compares the first and second ciphering keys and the related algorithms [i.e., the first encryption protocol ].’); 
           a controller having a second encryption protocol, wherein the controller is configured to map network transactions to the network device (see Einola, fig. 2, 180 ‘CC (Ciphering Controller) [i.e., the controller ]’; col. 3, line 9 ‘for the communication with the first core network [i.e., the controller mapping the transactions to the network device ] as well.’,  line 65 ‘compares the first and second ciphering keys and the related algorithms [i.e., the controller having a second encryption protocol ].’); and 
           a processor configured to: 
           implement the first encryption protocol or the second encryption protocol based on a strength of each encryption protocol, a multi-key support (see Einola, col. 3, line 65 ‘compares the first and second ciphering keys and the related algorithms …reliable…provide improved encryption [i.e.,  implementing one of the first encryption protocol or the second encryption protocol based on the strength of each encryption protocol ] or it is desirable not to use the same any more ...’); and 
           encrypt the network transactions using the implemented encryption protocol (see Einola, col. 4, line 4 ‘if the second ciphering key and it's related algorithm provide improved encryption or it is desirable not to use the same key any more (even if the quality or strength of the ciphering were the same) the ciphering controller starts using the second key and it's related algorithm for the communication with the first core network as well.’).
However, Einola does not disclose a storage device.
	Einola does not disclose the score of an encryption protocol.
	Einola does not explicitly disclose a topology of the system, a federal information processing standard certification status, a virtualization support, a multi-band support, and an enterprise key management server support.
ii.	Kawamura discloses the storage device (see Kawamura, [0017] ‘The storage encryption algorithm [i.e., the storage device ] may be designed to operate at an increased efficiency in comparison to the encryption algorithm of the computer.’)

iv.	Sharifi disclose the score of an encryption protocol (see Sharifi, col. 5, line 28 ‘To allow comparison of cipher-suites strengths, a strength score can be associated with each cipher suite.  For example, a client may support the following cipher-suites with the scores shown: 
         TLS_ECDHE_RSA_WITH_AES_256_CBC_SHA=> strength of 3 
         TLS_RSA_WITH_AES_256_GCM_SHA384=> strength of 2 
         TLS_RSA_WITH_AES_256_CBC_SHA256=> strength of 1.  
          If, on a first connection between a client and a server, the client and server negotiate a cipher suite of TLS_RSA_WITH_AES_256_GCM_SHA384 (with strength of 2), cipher suites used for later TLS connections would be limited to TLS_ECDHE_RSA_WITH_AES_256_CBC_SHA (strength of 3) or TLS_RSA_WITH_AES_256_GCM_SHA384 (with strength of 2).’)
	Sharifi further disclose a federal information processing standard certification status (see Sharifi, col. 2, line 5 ‘a certificate authority’); a virtualization support (see Sharifi, col. 10, line 7 ‘virtual computer systems’); and a multi-band support (see Sharifi, col. 3, line 51 ‘out of band channels’).
v.	It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Sharifi into the system of Einola to use the score of an encryption protocol, a federal information processing standard certification status, virtual machine support, and multi-band support.  Einola teaches "a method for managing keys in such communication networks.” (see Einola, col. 1, line 8).  Therefore, Sharifi’s teaching could enhance the system of Einola,  because Sharifi teaches “methods that provide secure digital 
vi.	Redlich further disclose the topology, the key server (see Redlich, [1908] ‘topologies’; [0988] ‘key servers’).
vii.	It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Redlich into the system of Einola to use topologies, and the key server.  Einola teaches "a method for managing keys in such communication networks.” (see Einola, col. 1, line 8).  Therefore, Redlich’s teaching could enhance the system of Einola,  because Redlich teaches “organizing and processing data in a distributed computing system.” (see Redlich, [0013]).
Referring to claims 13-14:
	Einola, Kawamura, Sharifi, and Redlich further disclose:
           disabling encryption in response to determining that the first encryption protocol and the second encryption protocol do not satisfy the criteria (see Redlich, [0310] ‘disabled’).
          It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Redlich into the system of Einola to use disabling functionality.  Einola teaches "a method for managing keys in such communication networks.” (see Einola, col. 1, line 8).  Therefore, Redlich’s teaching could enhance the system of Einola,  because Redlich teaches “organizing and processing data in a distributed computing system.” (see Redlich, [0013]). 
Referring to claim 15:
	Einola, Kawamura, Sharifi, and Redlich further disclose:
           initiating a get supported encryption protocols command to the system (see Einola, col. 5, line 38 ‘generation of a radio interface ciphering command message’).
Referring to claim 16:
	Einola, Kawamura, Sharifi, and Redlich further disclose:
. 

Allowable Subject Matter
6.	Claims 1-11, and 17-19 would be allowable provided the 112(b) issue listed above being resolved.
 	The present invention is directed to a method for selecting an encryption protocol based on the total score of a first encryption protocol and the total score of a second encryption protocol. The prior art of record fails to teach or fairly suggest neither singly nor in combination a method, and a system for selecting an encryption protocol based on the total score of a first encryption protocol and the total score of a second encryption protocol, in the manner and combinations recited in independent claims 1, and 17, and having the uniquely distinct features of:
                      “wherein the first total score and the second total score include a score for each criterion of a plurality of criteria which include: a federal information processing standard certification status, a virtualization support, a multi-key support, a multi-band support, and an enterprise key management server support.”
           Claims 2-11, and 18-19 incorporate the allowable features recited above, through dependency, and would be also allowable. 

Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
(a)	Dawson; Colin Scott et al. (US 7899189 B2) disclose Apparatus, system, and method for transparent end-to-end security of storage data in a client-server environment;
(b)	Arnold; Todd W. et al. (US 9369274 B2) disclose Cipher text translation;
(c)	Takagaki, Keiichi et al. (US 20040136533 A1) disclose Communication device, communication system, and algorithm selection method;

(e)	Diaz; Fabrice et al. (US 20130290708 A1) disclose configuration protection for providing security to configuration files;
(f)	WOOD; Daniel M. (US 20080137845 A1) disclose data encryption over a plurality of mpls networks;
(g)	Sato; Chinatsu et al. (US 20140149740 A1) disclose determination method for cryptographic algorithm used for signature, verification server and program.
 
 	8.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peiliang Pan whose telephone number is (571) 272-5987.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEILIANG PAN/
Examiner, Art Unit 2492